Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Carriers, § 479*—when giving of instruction directing attention to testimony of defendant’s employees is harmless error. In an action for death of a street car passenger caused by the decedent being struck by another street car after alighting from the car in which he was riding, where an instruction was given which particularly tended to direct the attention of the jury to the evidence of employees of the defendant, with the implication that they were interested in the result of the case, but it appeared that the testimony of such employees was not the subject of controversy and vital, held that the instruction was improper, but that as there was no serious controversy over matters testified to by the employees of the defendant, and as by another instruction the jurors were told that they could not discriminate against the testimony of the defendant’s employees, a,nd as the evidence tended to show that other witnesses might have been interested, the giving of the instruction did not constitute reversible error. 3. Carriers—when operation of street car is negligent. The operation of a street car in such a manner as to pass, at a speed of about twenty-five miles an hour without warning, at a busy transfer corner, another car on a parallel track which was stopped to permit passengers to alight, some of whom might cross the track on which such car was approaching, held to constitute negligence.